DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-8 in the reply filed on 01/13/21 is acknowledged.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kontani [US 20080121180].
Claim 1: Kontani teaches a method of manufacturing a semiconductor device [0003] comprising: a) supplying a source gas to substrates through a first nozzle (gas supply chamber) vertically disposed along a stacking direction of the substrates in a process chamber (reaction tube) where the substrates are stacked and accommodated [Fig. 5b, 0158-0159]; and supplying reactive gas to the substrates through a second nozzle (reaction gas buffer chamber) provided with opening portions and vertically disposed along the stacking direction of the substrates in the process chamber [Fig. 5b, 0160], wherein an opening area of each of the opening portions increases along a direction from an upstream side to a downstream side of the second nozzle [0160]. Although not explicitly teaching while adjusting a partial pressure balance of the reactive gas in the stacking direction of the substrates to a desired state, Kontani does teaches that the gas flow rate in the gas nozzle or supply chamber controls the gas pressure in the nozzle [0017-0021], where uniformity of the gas pressure and gas flow to the substrate is desired [0023], it would have been obvious to one of ordinary skill in the art to optimize or adjust the partial pressure of the reactive gas through gas flow and hole openings so as to achieve uniformity in deposition.    
.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kontani as applied to claim 1 above, and further in view of Hirose [US 20130252439].
Teaching of the prior art is aforementioned, but does not appear to teach inert gas is simultaneously supplied with reactive gas through the second nozzle and adjusting the flow rate of the inert gas to a desired state. Hirose is provided.
Claim 2: Hirose teaches the method of claim 1, wherein an inert gas is simultaneously supplied with reactive gas through the second nozzle [0153] in b) while adjusting flow rate of the inert gas supplied through the second nozzle according to the desired state [0154]. It would have been obvious to one of ordinary skill in the art to supply inert gas simultaneously with the reactive gas through the second nozzle so as to reduce invasion of the reaction gas to other nozzles and adjust for the partial pressure of the reaction gas in the chamber [0153-0154].

Claims 4-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kotani as applied to claim1 above, and further in view of Sakai [US 20090176017] and Hirose [US 20130252439].
Teaching of the prior art is aforementioned  but does not appear to teach the first nozzle is provided with opening portions wherein an opening area of each of the opening portions of the first nozzle increases along a direction from an upstream side to a downstream side of the first nozzle. Sakai is provided. The prior art also does not appear to teach providing inert gas with reactive gas and providing inert gas with the first nozzle. Hirose is provided.
Claim 4: Sakai teaches the method of claim 1, wherein the first nozzle is provided with opening portions wherein an opening area of each of the opening portions of the first nozzle increases along a 
 Hirose teaches in b) an inert gas is supplied through the first nozzle (along with source gas) [0065], the reactive gas and another inert gas is supplied through the second nozzle [0153], and a flow rate of the inert gas supplied through the second nozzle is adjusted according to the desired state [0067, 0154].  It would have been obvious to one of ordinary skill in the art to supply inert gas simultaneously with the gases in the nozzles so as to reduce invasion of the reaction gas to each other nozzles and adjust for the partial pressure of the gases in the chamber [0066, 0153-0154].
Claim 5: Sakai teaches the method of claim 1 wherein the first nozzle is provided with opening portions wherein an opening area of each of the opening portions of the first nozzle increases along a direction from an upstream side to a downstream side of the first nozzle [Fig. 3, 0087], and Hirose teaches wherein b) an inert gas is supplied through the first nozzle (along with source gas) [0065], the reactive gas is supplied through the second nozzle, and a flow rate of the inert gas supplied through the first nozzle is adjusted according to the desired state [0067].
Claim 6: Sakai teaches the method of claim 1 wherein the first nozzle is provided with opening portions wherein an opening area of each of the opening portions of the first nozzle increases along a direction from an upstream side to a downstream side of the first nozzle [Fig. 3, 0087], and Hirose teaches wherein an inert gas is simultaneously supplied through the first nozzle in b) [0065] while the reactive gas is supplied through the second nozzle, and a flow rate of the inert gas supplied through the first nozzle and a flow rate of an inert gas supplied through the second nozzle are adjusted in b) respectively, according to the desired state [0067].

Claim 8: Sakai teaches wherein the first nozzle is provided with opening portions wherein an opening are of each of the opening portions of the first nozzle increases along a direction from an upstream side to a downstream side of the first nozzle [Fig. 3, 0087], and Hirose teaches wherein in b) an inert gas is supplied through the first nozzle [0065], the reactive gas and another inert gas is supplied through the second nozzle [0153], and a flow rate of the inert gas supplied through the first nozzle, a flow rate of the inert gas supplied through the second nozzle and a flow rate of the reactive gas are adjusted according to the desired state [0067, 0154]. 

Conclusion
Claims 1-8 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANDY C LOUIE whose telephone number is (571)270-5353.  The examiner can normally be reached on Monday to Friday 1:00PM to 4:00PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MANDY C LOUIE/               Primary Examiner, Art Unit 1715